—Order, Supreme Court, Bronx County (Bertram Katz, J.), entered September 17, 1992, which denied appellant’s motion for an order requiring the Corporation Counsel to accept an answer in this In Rem Foreclosure Action, and order, same court and Justice, entered May 6, 1993, which denied appellant’s motion for reconsideration, renewal or reargument of the earlier order, unanimously affirmed, without costs.
Assuming, arguendo, that the notice received by appellant allowed it until April 10, 1992 to file arrears and constituted an enlargement of the "last date for redemption” governing its time to answer under Administrative Code of the City of New York § 11-409, there was no further enlargement of the "last date for redemption” so as to encompass appellant’s unilateral agreement to "pay the taxes due by or before July 3, 1992”. A taxpayer who challenges an assessment must nonetheless pay his taxes (Matter of County of Fulton v State of New York, 76 NY2d 675, 678-679), and it would be improper to conclude that the Corporation Counsel had agreed to appellant’s contrary terms, absent clear and specific language to that effect (see, Slamow v Del Col, 174 AD2d 725, 726, affd 79 NY2d 1016).
We do not agree with the respondent that the appeal from the earlier order should be dismissed as untimely, nor do we find the second order an unappealable denial of reargument only (compare, Bowen v Sherwood See. Corp., 189 AD2d 592, with Williams v Bryant, 196 AD2d 815).
We have considered the appellant’s remaining arguments, and find them to be without merit. Concur — Murphy, P. J., Sullivan, Rosenberger, Asch and Tom, JJ.